Citation Nr: 1415313	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  12-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-operative residuals of fusion of the cervical ribs, thoracic outlet syndrome, right upper extremity.

2.  Entitlement to a rating in excess of 20 percent for post-operative residuals of fusion of the cervical ribs, thoracic outlet syndrome, left upper extremity.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran had active military service from September 1974 to September 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Upon review of the evidence, the Board finds that the matters must be remanded for the Veteran to be provided with a new VA examination.  Notably, the Veteran's post-operative residuals of fusion of the cervical ribs, thoracic outlet syndrome, are rated as 20 percent each for the left and right upper extremities under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8513, which provides for 20 percent ratings for mild incomplete paralysis of all radicular groups of either (major or minor) upper extremity.  Higher ratings are available for moderate or severe incomplete paralysis or for complete paralysis.

During the pendency of the Veteran's claim, he has been afforded three VA examinations (two peripheral nerve examinations and one scar examination), the last of which was conducted in October 2011.  At that time, the Veteran complained of numbness, tingling, and joint stiffness.  Upon examination of the Veteran, the examiner indicated moderate paresthesia, moderate numbness, and hypoactive (slowed or delayed) reflexes.  However, sensory examination was normal, as was the Veteran's tested muscle strengths.  Notably, when asked to provide an estimation of the severity of the Veteran's peripheral neuropathy, the examiner indicated all relevant nerves and nerve groups to be normal.  Upon review of the examination report, the Board finds that it is inadequate to rely upon for evaluation purposes, as the examination report does not contain sufficient information for the Board to assess the severity of the Veteran's service-connected disabilities.  Indeed, the examiner's findings are seemingly contradictory in that it was indicated that all relevant nerve groups were normal, but there was moderate paresthesia, moderate numbness, and hypoactive reflexes.  Furthermore, during his November 2013 hearing, the Veteran testified that the numbness in his arms has gotten worse over the years and reported that his hands would at times cramp to the point that he could not open them.

In consideration of the statements made by the Veteran and because the most recent examination is insufficient, the Board finds that a remand is necessary for the Veteran to be scheduled for another VA examination to determine the current severity of his service-connected post-operative residuals of fusion of the cervical ribs, thoracic outlet syndrome, of the left and right upper extremities.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one); Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2012) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  

As part of the examination to be afforded on remand, the examiner should specifically assess the Veteran's employability.  This is so because the issue of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when that issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board finds that the issue of entitlement to TDIU was raised.  Specifically, during a February 2010 VA examination, the Veteran reported that he had retired in 2005 due to physical disability, to include bilateral upper extremity weakness and numbness.  During his November 2013 hearing, the Veteran also provided testimony regarding the impact of his disabilities on his prior occupation as a United States Postal Service worker.  Accordingly, the examiner should be requested to provide a medical opinion addressing the question of how these service-connected disabilities affect the Veteran's occupational capacity.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A. 

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The Veteran should be scheduled for a VA examination in connection with his claim for increased disability ratings for post-operative residuals of fusion of the cervical ribs, thoracic outlet syndrome, right and left upper extremities.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination and all necessary tests and studies should be conducted. (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal. See 38 C.F.R. § 3.655 (2013).)

The examiner should be asked to take a detailed history from the Veteran regarding his symptoms of disability and identify all residuals related to the fusion of the cervical ribs.  The examiner should identify each nerve affected, or seemingly affected, and the degree of disability should be indicated to be "mild," "moderate," "severe," or "complete paralysis."  Even if the examiner is unable to identify any specific nerve affected, the examiner should provide for the left and right upper extremity an assessment as to the overall severity of the Veteran's service-connected residuals in terms of their impact on the Veteran's ability to function.  

The examiner should also take a detailed history regarding the Veteran's employment and education.  The examiner is requested to provide an opinion as to limitations caused by these two service-connected disabilities and the effect on the Veteran's ability to pursue substantially gainful employment consistent with the Veteran's education and occupational experience.  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request, especially with the request that the examiner provide for the left and right upper extremity an assessment as to the severity of the affected nerves and/or service-connected residuals in general in terms of their impact on the Veteran's ability to function.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3. After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues on appeal.  The AOJ must also specifically consider whether a rating of TDIU is warranted, or whether referral for extraschedular consideration is appropriate, as part of its readjudication of the Veteran's rating claims.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate period for response.  (The SSOC should also address the TDIU question if this benefit is not granted.)

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

